The Respondents' motion to vacate order of appointment of pretrial judge is granted in part and denied in part.
First, the motion correctly points out that the list of cases attached to our order appears to include cases that we did not intend to transfer. To the extent the motion seeks correction of this error, it is granted. A corrected list of the cases transferred is attached to this order.
Second, the motion argues that the assignment of Judge John J. Specia, Jr., a retired judge from Bexar County who is eligible to sit by assignment, is inconsistent with a statement in the panel's opinion1 and also that it would not serve the *Page 394 
interests of convenience and efficiency to hold hearings in Bexar County, which has no connection to these cases from southeast Texas. These contentions rest on the mistaken assumption that a retired judge will necessarily hold hearings in the county where he lives.
To clear up any confusion on this matter, we make the following orders. It is hereby ORDERED that:
  (1) The cases on the attached list are transferred to whichever District Court in Jefferson County Judge Specia determines in his discretion can best serve as the transferee court under Rule 13.2(e). Judge Specia is assigned to that court to serve as pretrial judge in these cases under Rule 13.6(a).
  (2) Hearings shall be held in such court or in any other district court in a county where any of the cases are pending. In addition, Judge Specia may, in his discretion, conduct hearings by telephone or other conferencing methods. He may hold hearings in other counties only if he and all parties agree in advance on another location.
  (3) Judge Specia will exercise his discretion in deciding under Rule 13.5(c) who and where his pretrial court clerk will be, where files should be located, and whether there should be electronic or paper filing or both.
  ALL CONCUR.
 EXHIBIT
1. The cases listed in Delta's motion are as follows:
 Cause No. E179234: Delores Preston v. Delta, et al, in the 172nd Judicial District Court of Jefferson County, Texas
 Cause No. D018110: Carlton Johnson, Sr. and Gloria L. Johnson v. Delta, et al, in the 136th Judicial District Court of Jefferson County, Texas
 Cause No. E180718: Ivory Pugh and Ressie Pugh v. Delta, et al, in the 172nd District Court of Jefferson County, Texas
 Cause No. B179701: Lino Zamudio and Maria Zamudio v. Delia, et al., in the 60th Judicial District Court of Jefferson County, Texas
2. The cases listed in Southeast's are as follows:
 Cause No. B-060,401-C: Branden Welch v. Ranchers and Farmers Insurance Company; in the 163rd Judicial District Court of Orange County, Texas
  Cause No. 27, 582: Edwin Bush and Charlotte Bush v. Ranchers and Farmers Insurance Company; in the 1st District Court of Jasper County, Texas
 Cause No. 48207: Terry Garrett and Stephanie Garrett v. Ranchers and Farmers Insurance Company, and Southeast Surplus Underwriters General Agency, Inc.; in the 88th Judicial District Court of Hardin County, Texas
Cause No. B-070311-C: Jesse Don Fredeck v.Ranchers and Farmers Insurance Company, Southeast SurplusUnderwriters General Agency, Inc. and Mark Lindoerfer, in the 163rd Judicial District Court of Orange County, Texas
 Cause No. D-070369-C: Jimmy Wilson and Olivia Wilson v. Ranchers and Farmers Insurance Company, Southeast Surplus Underwriters General Agency, Inc., Prestige Claims Services, Inc., Mark Anderson and Mark Lindoerfer, in the 260th Judicial District Court of Orange County, Texas
 Cause No. B-070638-C: Billy Burnett and Joan Burnett v. Ranchers and Farmers Mutual Insurance Company, Southeast Surplus Underwriters General Agency, Inc., Mark Lindoerfer and Charlie Vaughn, in the 163rd Judicial District Court of Orange County, Texas *Page 395 Cause No. 48133: Wesley Young and Amie Young v. Ranchers and Farmers Mutual Insurance Company, Southeast Surplus Underwriters General Agency, John T. Parker Claims Service and Chris Ruble, in the 88th Judicial District Court of Hardin County, Texas
 Cause No. 47809: Randy Duplecion and Bobbie "Marcie" Duplecion v. Southeast Surplus Underwriters General Agency, Inc., Ranchers and Farmers Mutual Insurance Company, Prestige Claims Services, Inc., Mark Anderson and Mark Lindoerfer; in the 88th Judicial District Court
 Cause No. D-060-363-C: Julie Chisolm and Alan Mesecher v. Ranchers and Farmers Mutual Insurance Company; in the 260th Judicial District Court of Orange County, Texas
 Cause No. D-060-362-C: Julie Chisolm and Alan Mesecher v. Ranchers and Farmers Mutual Insurance Company; in the 163rd Judicial District Court of Orange County, Texas
 Cause No. D-O60-369-C: Julie Chisolm and Alan Mesecher v. Ranchers and Farmers Mutual Insurance Company; in the 260th Judicial District Court of Orange County, Texas
 Cause No. D-060-361-C: Julie Chisolm and Alan Mesecher v. Ranchers and Farmers Mutual Insurance Company; in the 128th Judicial District Court of Orange County, Texas
1 The opinion said, "However, we do not agree that this pretrial judge should necessarily be located in Harris County, a county in which none of these cases are pending." None of the cases that we transferred are pending in Bexar County.